DETAILED ACTION
This office action is in response to the amendment filed August 24, 2022 in which claims 1-8, 10-18, and 20 are presented for examination and claim 9 and 19 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claims 12-18 (and withdrawn claim 19) are objected to because of the following informalities:  Claims 12-18 each recite “textile,” which upon information and belief should be amended to recite “engineered textile.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite the limitation “an engineered textile.”  The only reference to “an engineered textile” in the disclosure as originally filed recites “an engineered textile with a fused adhesive skin.”  Examiner respectfully asserts that the limitation “an engineered textile” constitutes new matter because “an engineered textile” is broader than “an engineered textile with a fused adhesive skin” (i.e. there are materials that can properly be considered “an engineered textile” but could not properly be considered “an engineered textile with a fused adhesive skin”).
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “an engineered textile.”  This limitation renders the claims indefinite because the metes and bounds of “engineered textile” are not understood and the disclosure provides no further definition or description as to what does and does not constitute an “engineered textile?”  Examiner respectfully invites Applicant to clarify the metes and bounds of “engineered textile” on the record.
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 10-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,387,279 Pauk et al. in view of USPN 7,082,702 Cretinon (First Basis of Rejection over Pauk in view of Cretinon under 35 USC 103).
To claim 1, Pauk discloses a sole structure (10 of Figures 8 and 10A; col. 12, line 53 – col. 15, line 14) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
an elongate plate (172) (annotated Figure 10A, see below; col. 13, line 42 – col. 14, line 2; col. 15, lines 8-14; the elongate plate is the particular “concavely curved leaf spring” 172 as indicated in annotated Figure 10A) embedded within the foam material of the midsole and including a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10A; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 1 does not recite, for example, that the elongate plate is fully encapsulated within the foam material of the midsole).

    PNG
    media_image1.png
    908
    705
    media_image1.png
    Greyscale

Pauk discloses elongate plate 172 formed from any one suitable material such as TPU.  
Pauk does not expressly disclose elongate plate 172 formed from an engineered textile.
However, Cretinon teaches a sole structure (30) comprising an elongate plate (50) formed from an engineered textile (col. 2, lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elongate plate of Pauk to be formed from an engineered textile as taught by Cretinon because Cretinon teaches that this configuration is known in the art, inextensible and abrasion resistant, and suitable for reinforcing a sole assembly (col. 2, lines 56-64).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

	
To claim 2, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the elongate textile includes a concave surface facing away from the upper of the article of footwear (annotated Figure 10A of Pauk; col. 15, lines 8-14 of Pauk; elongate textile 172 as depicted in Figure 10A is disclosed as “concavely curved” in a direction facing away from the upper; however, in anticipation of possible future amendments to the claims, Examiner respectfully notes that due to the undulating curvature of elongate textile 172, it appears that elongate plate 172 has surfaces that are both concave and convex in a direction facing away from the upper along the entire longitudinal axis of elongate textile 172 irrespective of the particular areas denoted in annotated Figure 10A for purposes of this rejection; i.e. an argument could be made that the area on elongate textile 172 indicated in annotated Figure 10A as being “concave” could simultaneously be described as being “convex” in a direction facing away from the upper at the same time, depending on perspective; col. 2, lines 56-64 of Cretinon).

To claim 3, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the elongate textile includes a convex surface facing away from the upper of the article of footwear (annotated Figure 10A of Pauk).

To claim 4, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the elongate textile includes a concave surface facing away from the upper of the article of footwear (annotated Figure 10A of Pauk).

To claim 6, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the elongate textile includes a greater rigidity than the foam material of the midsole (col. 8, line 53 – col. 9, line 11 of Pauk; col. 13, line 42 – col. 14, line 2 of Pauk; col. 2, lines 56-64 of Cretinon).

To claim 8, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the elongate textile is spaced apart from a medial edge of the sole structure by a first distance and from a lateral edge of the sole structure by a second distance, the first distance being the same as the second distance (see Figure 8 of Pauk).

To claim 10, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches an article of footwear incorporating the sole structure of claim 1 (see Figure 1 of Cretinon).

To claim 11, Pauk discloses a sole structure (10 of Figures 8 and 10A; col. 12, line 53 – col. 15, line 14) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
a plate (172) (annotated Figure 10A; col. 13, line 42 – col. 14, line 2; col. 15, lines 8-14; the plate is the particular “concavely curved leaf spring” 172 as indicated in annotated Figure 10A) embedded within the foam material of the midsole and including a curved cross-section that includes a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10A; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 11 does not recite, for example, that the plate is fully encapsulated within the foam material of the midsole).
Pauk discloses plate 172 formed from any one suitable material such as TPU.  
Pauk does not expressly disclose plate 172 formed from an engineered textile.
However, Cretinon teaches a sole structure (30) comprising a plate (50) formed from an engineered textile (col. 2, lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Pauk to be formed from an engineered textile as taught by Cretinon because Cretinon teaches that this configuration is known in the art, inextensible and abrasion resistant, and suitable for reinforcing a sole assembly (col. 2, lines 56-64).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 12, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the textile includes a concave surface facing away from the upper of the article of footwear (annotated Figure 10A of Pauk; col. 15, lines 8-14 of Pauk; textile 172 as depicted in Figure 10A is disclosed as “concavely curved” in a direction facing away from the upper; however, in anticipation of possible future amendments to the claims, Examiner respectfully notes that due to the undulating curvature of textile 172, it appears that textile 172 has surfaces that are both concave and convex in a direction facing away from the upper along the entire longitudinal axis of textile 172 irrespective of the particular areas denoted in annotated Figure 10A for purposes of this rejection; i.e. an argument could be made that the area on textile 172 indicated in annotated Figure 10A as being “concave” could simultaneously be described as being “convex” in a direction facing away from the upper at the same time, depending on perspective; col. 2, lines 56-64 of Cretinon).

To claim 13, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the engineered textile includes a convex surface facing away from the upper of the article of footwear (annotated Figure 10A of Pauk).

To claim 14, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the engineered textile includes a concave surface facing away from the upper of the article of footwear (annotated Figure 10A of Pauk).

To claim 16, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the engineered textile includes a greater rigidity than the foam material of the midsole (col. 8, line 53 – col. 9, line 11 of Pauk; col. 13, line 42 – col. 14, line 2 of Pauk; col. 2, lines 56-64 of Cretinon).

To claim 18, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the engineered textile is spaced apart from a medial edge of the sole structure by a first distance and from a lateral edge of the sole structure by a second distance, the first distance being the same as the second distance (see Figure 8 of Pauk).

To claim 20, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches an article of footwear incorporating the sole structure of claim 11 (see Figure 1 of Cretinon).

Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pauk in view of Cretinon (Second Basis of Rejection over Pauk in view of Cretinon under 35 USC 103); Examiner notes for clarity that this Second Basis of Rejection over Pauk in view of Cretinon relies on a different basis of Pauk than the basis relied upon in the First Basis of Rejection, detailed above.
To claim 1, Pauk discloses a sole structure (10 of Figures 8 and 10B; col. 12, line 53 – col. 15, line 23) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
an elongate plate (annotated Figure 10B, see below; col. 13, line 42 – col. 14, line 2; col. 15, lines 14-23; the elongate plate is the particular leaf spring as indicated in annotated Figure 10B) embedded within the foam material of the midsole and including a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10B; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 1 does not recite, for example, that the elongate plate is fully encapsulated in within the foam material of the midsole).

    PNG
    media_image2.png
    893
    700
    media_image2.png
    Greyscale

Pauk discloses elongate plate 172 formed from any one suitable material such as TPU.  
Pauk does not expressly disclose elongate plate 172 formed from an engineered textile.
However, Cretinon teaches a sole structure (30) comprising an elongate plate (50) formed from an engineered textile (col. 2, lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elongate plate of Pauk to be formed from an engineered textile as taught by Cretinon because Cretinon teaches that this configuration is known in the art, inextensible and abrasion resistant, and suitable for reinforcing a sole assembly (col. 2, lines 56-64).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 7, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the elongate textile is disposed in a forefoot region of the sole structure (annotated Figure 10B of Pauk).

To claim 11, Pauk discloses a sole structure (10 of Figures 8 and 10B; col. 12, line 53 – col. 15, line 23) for an article of footwear having an upper (articles of footwear with uppers are well-known and conventional in the art), the sole structure comprising:
a midsole (130,132) formed from a foam material (see Figure 8; col. 8, line 53 – col. 9, line 11); and
a plate (annotated Figure 10B; col. 13, line 42 – col. 14, line 2; col. 15, lines 14-23; the plate is the particular “concavely curved leaf spring” as indicated in annotated Figure 10B) embedded within the foam material of the midsole and including a curved cross-section that includes a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (see Figure 8 and annotated Figure 10B; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 11 does not recite, for example, that the plate is fully encapsulated in within the foam material of the midsole; Examiner further respectfully notes that the particular leaf spring as indicated in annotated Figure 10B includes at least some degree of curvature).
Pauk discloses plate 172 formed from any one suitable material such as TPU.  
Pauk does not expressly disclose plate 172 formed from an engineered textile.
However, Cretinon teaches a sole structure (30) comprising a plate (50) formed from an engineered textile (col. 2, lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Pauk to be formed from an engineered textile as taught by Cretinon because Cretinon teaches that this configuration is known in the art, inextensible and abrasion resistant, and suitable for reinforcing a sole assembly (col. 2, lines 56-64).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 17, the modified invention of Pauk (i.e. Pauk in view of Cretinon, as detailed above) further teaches a sole structure wherein the engineered textile is disposed in a forefoot region of the sole structure (annotated Figure 10B of Pauk).

Claims 1, 5, 11, and 15 are rejected as being unpatentable over USPN 8,074,377 Nishiwaki et al. in view of Cretinon.
To claim 1, Nishiwaki discloses a sole structure (S) (see especially Figures 4-5; col. 7, line 45 – col. 11, line 42) for an article of footwear having an upper (see Figure 16), the sole structure comprising:
a midsole (2) formed from a foam material (see Figures 4-5; col. 8, lines 8-11); and
an elongate plate (10) (col. 8, lines 11-18) embedded within the foam material of the midsole and including a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (annotated Figure 5, see below; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 1 does not recite, for example, that the plate is fully encapsulated in within the foam material of the midsole).

    PNG
    media_image3.png
    906
    663
    media_image3.png
    Greyscale

Nishiwaki discloses an elongate plate.  
Nishiwaki does not expressly disclose an elongate plate formed from an engineered textile.
However, Cretinon teaches a sole structure (30) comprising an elongate plate (50) formed from an engineered textile (col. 2, lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elongate plate of Nishiwaki to be formed from an engineered textile as taught by Cretinon because Cretinon teaches that this configuration is known in the art, inextensible and abrasion resistant, and suitable for reinforcing a sole assembly (col. 2, lines 56-64).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 5, the modified invention of Nishiwaki (i.e. Nishiwaki in view of Cretinon, as detailed above) further teaches a sole structure wherein the elongate textile includes an S-shaped cross-section (see Figures 4-5 of Nishiwaki).

To claim 11, Nishiwaki discloses a sole structure (S) (see especially Figures 4-5; col. 7, line 45 – col. 11, line 42) for an article of footwear (see Figure 16), the sole structure comprising:
a midsole (2) formed from a foam material (see Figures 4-5; col. 8, lines 8-11); and
a plate (10) (col. 8, lines 11-18) embedded within the foam material of the midsole and including a curved cross- section that includes a longitudinal axis that extends between a medial side of the midsole and a lateral side of the midsole (annotated Figure 5; Examiner respectfully notes that the term “embedded” merely means “enclosed closely” or “set firmly into a mass or material” see https://www.merriam-webster.com/dictionary/embedded; Examiner further respectfully notes that claim 11 does not recite, for example, that the plate is fully encapsulated in within the foam material of the midsole).
Nishiwaki discloses a plate.  
Nishiwaki does not expressly disclose a plate formed from an engineered textile.
However, Cretinon teaches a sole structure (30) comprising a plate (50) formed from an engineered textile (col. 2, lines 56-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plate of Nishiwaki to be formed from an engineered textile as taught by Cretinon because Cretinon teaches that this configuration is known in the art, inextensible and abrasion resistant, and suitable for reinforcing a sole assembly (col. 2, lines 56-64).
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

To claim 15, the modified invention of Nishiwaki (i.e. Nishiwaki in view of Cretinon, as detailed above) further teaches a sole structure wherein the textile includes an S-shaped cross-section (see Figures 4-5 of Nishiwaki).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732